DETAILED ACTION
Amended claims and specification filed with the RCE on 25 May 2021 have been entered. Claims 1 and 3-15 are pending. The claim and specification amendments have overcome the Specification objections, 112(a) and 112(b) rejections of the previous office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for discharging pressurized liquid” in claim 1; and “means for supplying liquid to the pumping chamber” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent upon cancelled claim 2. It is unclear which claim 5 is now dependent upon. For the limited purpose of examination, claim 5 will be interpreted as dependent on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tremoulet (US 5,037,276).
Regarding claim 1, Tremoulet discloses a cryogenic pump (the pump being a cryogenic pump  will not be given patentable weight because it is intended use within the preamble; intended use within the preamble is not given patentable weight; a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising: a pump body (fig 1, housing structure 14, c 5 l 62) inside which is a piston (piston 20, c 5 l 68) mounted so as to be mobile in translation along an axis (axis 22, c 6 l 2) referred to as the longitudinal axis and bounding a pumping chamber (cylinder chamber 18, c 6 l 4), means for discharging pressurized liquid from the pumping chamber (cylinder chamber 18, id.), comprising an outlet (fig 2A, outlet passage 28, c 7 l 13) realized in a discharge valve body (fig 1, valve body 26, c 6 l 12) mounted on the longitudinal axis, said outlet being closed by a discharge valve (outlet poppet valve 32, c 7 l 3) mounted in said discharge valve body, means for supplying liquid to the pumping chamber (cylinder chamber 18, supra.), comprising a supply valve (inlet valve 44, c 6 l 58) arranged around the outlet of the pumping chamber, and a supply chamber (annular passage way area 42, c 6 l 30-31) arranged about the discharge valve body in communication with the pumping chamber via at least one passage (inlet passages 30, c 6 l 28) whose opening and closing are controlled by the supply valve, wherein the supply chamber is closed on the side opposite the piston by a cover (end cap housing section 16, c 5 l 64) comprising a first passage (supply passage 40, c 6 l 28) to allow a supplying of cryogenic liquid (water fluid, c 1 l 18, c 6 l 38; water is In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In this case, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make integral the rigidly connected valve seat 74 and valve body 26 above, in order to reduce the number of pieces during initial machining of the part, thereby reducing the complexity of the initial manufacture. Examiner notes that applicant has affirmatively indicated that the structure of the discharge valve with the monobloc seat is known in the prior art (Specification page 3 line 30 – page 4 line 5), and has indicated no criticality or unexpected result of this feature.
Regarding claim 3, dependent on 1, Tremoulet discloses wherein the discharge valve is a conical valve (fig 1, valve body 26 includes frustoconical surface 84, c 7 l 51) cooperating with the discharge valve seat (valve seat is obvious as a part of the valve body 26 as indicated in claim 1, the surfaces cooperate in defining the outer surface of the valve 26).
Regarding claim 4, dependent on 1, Tremoulet discloses wherein the supply means comprises entry orifices (fig 2b, passageway portions 30b, c 7 l 2) arranged on the periphery of a front face (the 
Regarding claim 5, dependent on 2, Tremoulet discloses wherein the entry orifices (inlet passages 30, c 6 l 27) are integrated in the discharge valve body (inlet passages 30 are through the valve body 26, c 6 l 27-35), and are arranged on the periphery of the hollow portion of the valve body (within the valve body 26, inlet passages 30 are spaced radially around outlet passage 28 which is aligned with longitudinal axis 22, for the limited purpose of evaluation hollow portion is taken to refer to the central passage 28 of the valve body 26, c 6 l 11-15).
Regarding claim 6, dependent on 1, Tremoulet discloses wherein the discharge valve body (valve body 26, supra) is clamped to the pump body (fig 1, tie rods 104 clamp the end cap 16 against the valve body 26 which is in turn clamped against the cylinder housing 14, c 8 l 16, 31, c 8 l 45-47; examiner notes that seal 52 is apparently between the frustoconical surface of the valve body 26 and the cylinder 14, c 9 l 40-41; it appears to be analogous to the structure depicted in applicant’s figure 1 surrounding the discharge valve body 18 and providing a bearing surface against the housing structure 14).
Regarding claim 7, dependent on 1, Tremoulet discloses wherein the cover (fig 1, end cap 16, supra) has an overall shape that forms a solid of revolution (fig 1 a valve within a fluid passage, said solid is a solid of revolution about the axis of the fluid passage) about the longitudinal axis (end cap 16 has 
Regarding claim 8, dependent on 1, Tremoulet discloses wherein the cover (end cap 16, supra) has a bulging shape (end cap 16 has a protruding thickness directed away from the housing structure 14), its concavity being oriented toward the interior of the pump (fig 1, end cap 16 has a concavity of smaller radius in which valve body 26 sits, end cap 16 also has a concavity of larger radius which seals against the housing structure 14). Tremoulet does not disclose the cover is a disc shape. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the round aspect of the cover offers no patentable characteristic, the cover can extend in any manner outside of the perimeter of its fixing and sealing connections and thereby change its shape without affecting the utility of the cover; and applicant has disclosed no criticality or unexpected result of the roundness of the disc shaped cover. Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a rounded outer shape of the cover plate of Tremoulet in order to minimize the use of material in the plate, thereby reducing the cost of material. Therefore, the claimed disc shape is obvious as a matter of design choice.
Regarding claim 9, dependent on 1, Tremoulet discloses wherein the cover (end cap 16, supra) has a degassing fitting (the seal leakage between seal 50 and frustoconical portion 102 connects to annular passage 103b exposed to atmosphere, c 8 l 15-25; annular passage 103b provides leakage discharge passage around the forward seal 50, c 5 l 5-15).
Regarding claim 13 dependent on 1, Tremoulet discloses wherein said supply chamber also extends partly around the pump body (end cap 16 also has a concavity of larger radius which seals against the housing structure 14, this concavity is the supply chamber that extends around the pump body 14).
Regarding claim 14 dependent on 1, Tremoulet discloses wherein said supply chamber is arranged about a portion of the discharge valve body and said discharge valve is mounted in said portion of the discharge valve body (the end cap 16 suction cavity surrounds valve body 26, valve body 26 includes the discharge valve seat, which was indicated as obvious in claim 1).
Regarding claim 15 dependent on 1, Tremoulet discloses the discharge valve is a conical valve. Tremoulet does not disclose the discharge valve seat is a conical seat. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, applicant has affirmatively disclosed that the conical valve seat is known in the art and provides no unexpected result (Specification page 3 line 30 – page 4 line 5). Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a conical valve seat in Tremoulet in order to increase sealing surface area and centering effect of the seal thereby increasing the sealing effectiveness of the valve. Therefore, the claimed disc shape is obvious as a matter of design choice.
	
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,996,472) in view of Gottzmann (US 3,136,136) in view of Nieratschker (US 4,792,289).
Regarding claim 1, Nguyen discloses a cryogenic pump (cryogenic pump, c 1 l 59-60) comprising: a pump body (fig 1, sleeve 11, c 2 l 37) inside which is a piston (piston 15, c 2 l 49) mounted so as to be mobile in translation along an axis (fig 1, axis of reciprocation, c 2 l 42) referred to as the longitudinal axis and bounding a pumping chamber (space between piston 15 and discharge ), means for discharging pressurized liquid from the pumping chamber, comprising an outlet (the port through head nut 12, 2 l 38, and cylinder head 13, c 2 line 39) realized in a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said outlet being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body (discharge valve 36 is depicted within head 13), means for 
Gottzmann teaches an analogous cryogenic pump (title) with an analogous inlet (inlet port 15, c 3 l 49) a supply chamber (sump chamber 40, c 4 l 67) … a first passage allowing a supplying of cryogenic liquid –to- the supply chamber (sump liquid inlet connection, c 5 l 61). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to surround the inlet volute of Nguyen with the sump chamber 40 of Gottzmann for the expected result of providing an inlet fluid source for the inlet venturi of Nguyen.  Nguyen in view of Gottzmann does not teach the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supplying of cryogenic liquid from the supply chamber and a second passage to allow a discharging of pumped liquid. 
 Nieratschker teaches an analogous cryogenic pump (title) with a cover (fig 1, cover 5, c 4 l 20) comprising a first passage to allow a supply of cryogenic liquid (insulated suction line 16, c 4 l 35-36) … and a second passage to allow a discharging of pumped liquid (discharge line 25, c 4 l 63). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Regarding claim 10, dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44) is surrounded by a shell (Gottzmann, fig 1, inner container 43, c 5 l 48) of overall cylindrical shape (container bounds an annular space, c 3 l 37, therefore the inner space is cylindrical), closed at the end on the side by the cover (Nieratschker, fig 1, cover 5 closes the end closest to the discharge valve) so as to laterally bound the supply chamber said supply chamber also extending partly around the pump body (Gottzmann, fig 1, the chamber 40 is depicted as surrounding the pump body 10, c 3 l 44).
Regarding claim 11, dependent on 10, Nguyen in view of Gottzmann teaches wherein it comprises a second shell (Gottzmann, fig 1, outer container 44, c 5 l 49) mounted concentrically around the first shell (Gottzmann, inner container 43, c 5 l 48) to form an insulating enclosure (Gottzmann, space between in vacuum insulated, c 5 l 49) around the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44).
Regarding claim 12, dependent on 11, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5) closes the supply chamber (Gottzmann, fig 1, chamber 40) and the insulating enclosure (as explained at claim 1, Nieratschker cover 5 closes, Gottzmann chamber 40).
Response to Arguments
Applicant's arguments filed 25 May 2021 have been fully considered but they are not persuasive. Applicant did not filed arguments concurrent with the RCE.
Regarding the 103 rejection of claim 1 under Tremoulet (US 5,037,276), applicant argues that the prior art does not disclose the annular insert 74 is rigidly connected to the valve body 26 because the compressive force which connects the annular insert 74 to the valve body is provided by the pressurized fluid, and therefore only occurs during operation. This argument is not persuasive. 
Upon review of Tremoulet, whether the fluid is pressurized or not does not appear to impact whether the valve seat annular insert 74 is pressed against valve body 26. Fig 1 and fig 2a both depict the valve seat annular insert 74 pressed against the valve body 26 by at least the valve element 60.  The figures 1 and 2a do not depict a fluid passage between the annular insert 74 and the valve body 26; nor is there any rationale to that fluid passes between the valve seat annular insert 74 and the valve body 26 while the valve is sealed; furthermore it is implicit that the valve seat annular insert 74 is pressed against the valve body 26 in order to prevent leakage across the valve.
Applicant’s argument that the compressive force applies radially inward is also not persuasive, because it appears that at least the valve element 60 presses the annular insert 74 against the valve body 26. Therefore, the direction of the compressive force is irrelevant.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. examiner disclosed a rationale on page 9 of the office action.
Applicant further argues that water is not a cryogenic liquid because water is not a liquid from 90 to 190 degrees Kelvin. Applicant is arguing unclaimed subject matter. The operating range of 90 to 180 degrees Kelvin is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Tremoulet does not disclose the “discharge valve” is a conical valve because the conical valve body 26 is neither the valve 60 nor the valve seat 74. The argument is not persuasive, applicant has not claimed sufficient structure to restrict the interpretation that the component of the discharge valve with the conical section comprises Tremoulet’s  valve body 26. 
Applicant further argues against the combination of Nguyen et al. (US 5,996,472), Gottzmann (US 3,136,136), and Nieratschker (US 4,792,289).  
Applicant argues that Gottzmann’s sump chamber 40 is not part of the pump, but is instead a region/vessel into which the pump is inserted. Applicant’s argument is not persuasive. Apparatus claims are judged by their structure not by the method of manufacture (See MPEP 2173.05). The claimed structure is of “a supply chamber arranged about the discharge body,” under a plain reading of “arranged about,” Gottzmann’s sump is arranged about the discharge body as explained in the previous office action.  Applicant has not explained how the prior art does not meet the claimed structural elements. The rule is that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required (In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) (MPEP 2131). In this case, applicant’s argument that the Gottman sump is not the claimed supply chamber is not persuasive because this is not a structural argument, but rather 
Applicant further argues that Nieratscher does not disclose a supply chamber; Gottzmann has been cited for that teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GEOFFREY S LEE/Examiner, Art Unit 3746             

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746